Case 2:20-cv-14915-SDW-LDW Document 22 Filed 04/19/21 Page 1 of 7 PageID: 202




NOT FOR PUBLICATION


                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


 GOTHAM CITY ORTHOPEDICS, LLC,

                           Plaintiff,                   Civil Action No. 20-14915 (SDW)(LDW)

 v.                                                     OPINION

 AETNA INC., AETNA HEALTH INC.,
 AETNA LIFE INSURANCE COMPANY,
 AETNA INSURANCE COMPANY OF                              April 19, 2021
 CONNECTICUT, NON-NEW JERSEY
 AETNA PLANS 1-10 and JOHN DOES 1-10,

                         Defendants.



 WIGENTON, District Judge.

        Before this Court is Defendants Aetna, Inc., Aetna Health Inc., Aetna Life Insurance

 Company, Aetna Insurance Company of Connecticut, and Non-New Jersey Aetna Plans 1-10’s

 (collectively “Defendants” or “Aetna”) Motion to Dismiss (D.E. 14-1) Plaintiff Gotham City

 Orthopedics, LLC’s (“Plaintiff”) Complaint (D.E. 1, Ex. A (“Compl.”)) pursuant to Federal Rule

 of Civil Procedure (“Rule”) 12(b)(6). Jurisdiction is proper pursuant to 28 U.S.C. § 1332. Venue

 is proper pursuant to 28 U.S.C. § 1441(a) and 1445(a). This opinion is issued without oral

 argument pursuant to Rule 78. For the reasons stated herein, Defendants’ Motion is GRANTED.

 I.     BACKGROUND AND PROCEDURAL HISTORY

        Plaintiff is an orthopedic medical practice that operates in Passaic County, New Jersey.

 (Compl. ¶¶ 1, 7.) Plaintiff provided out-of-network “emergent, medically necessary surgical and

 medical services” to five patients (the “Patients”) who were “covered under their employers’
Case 2:20-cv-14915-SDW-LDW Document 22 Filed 04/19/21 Page 2 of 7 PageID: 203




[Aetna] health insurance plan[s] and entitled to health benefits under these plans.” (D.E. 1, ¶¶ 5,

8; Compl. ¶¶ 10, 21, 32, 43, 54, 70.) Plaintiff asserts that this required medical care “ar[ose] out

of” the Patients’ admission to “in-network facilit[ies].” (Compl. ¶¶ 15, 26, 37, 48, 59.) On

September 14, 2020, asserting that Defendants underpaid Plaintiff for the medical services

provided to the Patients, Plaintiff filed a Complaint in the Superior Court of New Jersey bringing

state common law and statutory claims. 1 (See Compl.)

           On October 23, 2020, Defendants removed the Complaint to this Court. (See D.E. 1.)

Defendants moved to dismiss on February 12, 2021, alleging that Plaintiff has failed to state claims

upon which relief can be granted, in part because the claims are federally preempted by the

Employee Retirement Income Security Act (“ERISA”), 29 U.S.C.A. § 1001 et seq. (D.E. 14.)

Plaintiff filed its opposition on March 22, 2021, and Defendants replied on March 29, 2021. (D.E.

20; D.E. 21.)

II.        STANDARD OF REVIEW

           To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), a complaint

must include “a short and plain statement of the claim showing that the pleader is entitled to relief.”

Fed. R. Civ. P. 8(a)(2). This Rule “requires more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do. Factual allegations must be enough to

raise a right to relief above the speculative level[.]” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007) (internal citations omitted); see also Phillips v. Cty. of Allegheny, 515 F.3d 224, 232 (3d

Cir. 2008) (stating that Rule 8 “requires a ‘showing’ rather than a blanket assertion, of an

entitlement to relief”). In considering a Motion to Dismiss under Rule 12(b)(6), the Court must

“accept all factual allegations as true, construe the complaint in the light most favorable to the



1
    The Complaint contains some references to Cigna, which seem to be in error. (See Compl. ¶ 4.)


                                                          2
Case 2:20-cv-14915-SDW-LDW Document 22 Filed 04/19/21 Page 3 of 7 PageID: 204




plaintiff, and determine whether, under any reasonable reading of the complaint, the plaintiff may

be entitled to relief.” Phillips, 515 F.3d at 231 (external citation omitted). However, “the tenet

that a court must accept as true all of the allegations contained in a complaint is inapplicable to

legal conclusions. Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); see also

Fowler v. UPMC Shadyside, 578 F.3d 203, 210-11 (3d Cir. 2009) (discussing the Iqbal standard).

III.   DISCUSSION

       A. Counts I-IV

       Because ERISA was intended as a “broad…remedial scheme,” Schiffli Embroidery

Workers Pension Fund v. Ryan, Beck & Co., 869 F. Supp. 278, 285 (D.N.J. 1994), “[g]enerally, a

state law that ‘relates to’ an ERISA-governed plan is preempted,” Levine v. United Healthcare

Corp., 402 F.3d 156, 164 (3d Cir. 2005) (citing ERISA, § 514(a), 29 U.S.C. § 1144(a) (“Section

514”)). “State law” is statutorily defined as “all laws, decisions, rules, regulations, or other State

action having the effect of law, of any State.” 29 U.S.C. § 1144(c)(1). “State common law claims

fall within this definition . . . ” Atl. Shore Surgical Assocs. v. Horizon Blue Cross Blue Shield of

N.J., Civ. No. 17-07534, 2018 WL 2441770, at *3 (D.N.J. May 31, 2018) (citation omitted). When

considering whether a state law “relates to” a benefit plan, courts assess the extent to which the

law “has a connection with or reference to such a plan.” Rutledge v. Pharm. Care Mgmt. Ass’n,

141 S. Ct. 474, 479 (2020) (citation omitted). This requires considering whether analyzing the

plan would be “a critical factor in establishing liability” under the state law, and whether the

“court’s inquiry would be directed to the plan” when assessing the claims. See 1975 Salaried Ret.

Plan for Eligible Emps. of Crucible, Inc. v. Nobers, 968 F.2d 401, 406 (3d Cir. 1992).




                                                  3
Case 2:20-cv-14915-SDW-LDW Document 22 Filed 04/19/21 Page 4 of 7 PageID: 205




         Here, Plaintiff’s common law claims clearly “relate to” the Patients’ Aetna ERISA plans. 2

See 29 U.S.C. § 1144(a). Courts routinely hold that when a party challenges the denial of ERISA

benefits, but restyles those claims as common-law causes of action based on breach of contract,

the implied covenant of good faith and fair dealing, promissory estoppel, or quantum meruit, those

claims are preempted. See, e.g., Sleep Tight Diagnostic Ctr., LLC v. Aetna Inc., 399 F. Supp. 3d

241, 250 (D.N.J. 2019); Urbanik v. ITT Corp., Civ. No. 09-00627, 2009 WL 2132434, at *4 (D.N.J.

July 13, 2009); Schmelzle v. Unum Life Ins. Co. of Am., Civ. No. 08-0734, 2008 WL 2966688, at

*3 (D.N.J. July 31, 2008). Plaintiff’s Complaint is generally premised on Defendants’ alleged

wrongful denial of the Patients’ benefits under their Aetna ERISA plans. (See Compl.) For

example, the Complaint repeatedly acknowledges that the Patients were insured under ERISA

plans and demands payment according to those plan benefits. (See, e.g., id. ¶¶ 54 (patient was

“insured through [] Aetna Open Choice POS II”), 79 (“Aetna knew … that their members and

beneficiaries are entitled to be covered for out-of-network emergency care”), 91 (discussing the

“claims and issue benefits” of “Aetna’s Plans though which Aetna’s insureds receive benefits”).)




2
  Curiously, although diversity jurisdiction exists in this case (see D.E. 1) and Plaintiff has not challenged removal or
filed a motion to remand, Plaintiff seems to rely almost entirely on the complete preemption doctrine to challenge this
motion to dismiss. (Compare D.E. 20 at 7 with D.E. 21 at 2 (“Unlike complete preemption, which creates jurisdiction
where none would otherwise exist, express preemption merely displaces state claims and subjects them to
dismissal.”).)

Here, this Court must assess whether Plaintiff’s claims are expressly preempted under Section 514, and cases like
those cited by Plaintiff assessing motions to remand are largely inapposite. See Aetna Health Inc. v. Davila, 542 U.S.
200, 200 (2004) (assessing a lower court decision regarding a motion to remand); McCulloch Orthopaedic Surgical
Servs., PLLC v. Aetna Inc., 857 F.3d 141, 145 (2d Cir. 2017) (same); Progressive Spine & Orthopaedics, LLC v.
Anthem Blue Cross Blue Shield, Civ. No. 17-536, 2017 WL 4011203, at *6 (D.N.J. Sept. 11, 2017) (deciding case on
motion to remand); E. Coast Advanced Plastic Surgery v. Horizon Blue Cross Blue Shield of N.J., Civ. No. 18-7718,
2018 WL 6178869, at *1 (D.N.J. Nov. 26, 2018) (same); but see Atlantic Shore Surgical Associates v. United
Healthcare/Oxford, Civ. No. 18-9506, 2019 WL 1382103, at *4 (D.N.J. Jan. 23, 2019) (discussing complete
preemption and express preemption) and Advanced Orthopedics & Sports Med. Inst. v. Empire Blue Cross Blue Shield,
Civ. No. 17-08697, 2018 WL 2758221, at *6 (D.N.J. June 7, 2018) (dismissing Plaintiff’s claims as expressly
preempted because they “require reference to the plan”).


                                                           4
Case 2:20-cv-14915-SDW-LDW Document 22 Filed 04/19/21 Page 5 of 7 PageID: 206




       The Complaint does not suggest any circumstances that would remove Plaintiff’s claims

from the ERISA plans’ scope and allow them to survive preemption. Compare Haghighi v.

Horizon Blue Cross Blue Shield of N.J., Civ. No. 19-20483, 2020 WL 5105234, at *5 (D.N.J. Aug.

31, 2020) (dismissing breach of contract claim where “Plaintiffs ha[d] not alleged the existence of

an independent agreement from the Plan”) with Jewish Lifeline Network, Inc. v. Oxford Health

Plans, Inc., Civ. No. 15-0254, 2015 WL 2371635, at *5 (D.N.J. May 18, 2015) (determining that,

due to the Defendants’ express promises regarding specific coverage, Plaintiff’s claims were

sufficiently removed from the ERISA plan). Although Plaintiff relies on the fact that its claims

were brought in an individual capacity, the Complaint does not suggest any separate contractual

relationship between Plaintiff and Defendants or assert that Defendants proffered any specific

representations to Plaintiff (beyond the mere existence of the ERISA plans themselves). (See

Compl.) As for Plaintiff’s quantum meruit claim, “the insured individual, rather than the insurer,

derives the benefit from a healthcare providers’ provision of medical services.” Haghighi, 2020

WL 5105234, at *5. Thus, each of Plaintiff’s common law claims must be dismissed.

      B. Count V

       For similar reasons, Plaintiff’s state statutory claim is also federally preempted. See

Advanced Orthopedics & Sports Med. Inst. v. Empire Blue Cross Blue Shield, Civ. No. 17-08697,

2018 WL 2758221, at *6 (D.N.J. June 7, 2018); Cohen v. Horizon Blue Cross Blue Shield of N.J.,

Civ. No. 15-4528, 2017 WL 1206005, at *3 (D.N.J. Mar. 31, 2017). This Court must interpret

Section 514 “in light of the congressional intent to create an exclusive federal remedy in ERISA §

502(a). Under ordinary principles of conflict pre-emption, then, even a state law that can arguably

be characterized as ‘regulating insurance’ will be pre-empted if it provides a separate vehicle to

assert a claim for benefits outside of, or in addition to, ERISA’s remedial scheme.” Aetna Health




                                                5
Case 2:20-cv-14915-SDW-LDW Document 22 Filed 04/19/21 Page 6 of 7 PageID: 207




Inc. v. Davila, 542 U.S. 200, 217-18 (2004); 29 U.S.C. § 1144(a). Therefore, state laws that are

“specifically directed toward entities engaged in insurance” or that “substantially affect the risk

pooling arrangement between the insurer and the insured” may be preempted. Ky. Ass’n of Health

Plans, Inc. v. Miller, 538 U.S. 329, 342 (2003).

         The administrative regulations listed in Count V are preempted by ERISA. Each regulation

“would affect the ‘types of benefits provided by an ERISA plan,’” Cohen, 2017 WL 1206005, at

*3 (discussing ERISA’s preemption of N.J.A.C. 11:24–5.3), and assessing their application would

“require reference” to the Patients’ Aetna plans, Advanced Orthopedics, 2018 WL 2758221, at *6

(discussing ERISA’s preemption of N.J.A.C. 11:22–5.8, 11:24–5.1, 11:24–5.3, and 11:24–9.l).

“Indeed, the New Jersey regulations at issue here explicitly require an evaluation of whether the

services for which reimbursement are sought are covered . . . .” Advanced Orthopedics, 2018 WL

2758221, at *6. For example, Plaintiff asserts that Defendants “did not pay … the amount due,”

which requires referring to “the Plan’s out-of-network reimbursement provision[s].” 3 Id.; (see,

e.g., Compl. ¶¶ 18 (alleging that Defendants “drastically underpaid” Plaintiff), 103-06 (asserting

that Plaintiff was not “paid a large enough amount”).) Thus, Count V must also be dismissed. 4




3
  This Court notes that Plaintiff’s opposition does not provide specific argument regarding the individual regulations
listed in the Complaint or make a meaningful effort to distinguish Defendants’ case law that identifies those same
statutes as preempted by ERISA. (See D.E. 20 at 13-14, 23-28.); cf. North Jersey Brain & Spine Center v. Aetna Life
Ins. Co., Civ. No. L-5817-18, 2019 WL 4889507, at *11–12 (N.J. Super. L. Oct. 1, 2019) (refraining from dismissing
claims based on ERISA preemption where plaintiffs “allege they received preauthorization from the respective plans
as to coverage for the services to be provided and for payment of the Plaintiffs’ UCR charges”) (emphasis added); Jeff
Pan, MD, PC v. Aetna Life Ins. Co., Civ. No. 7273-18, 2019 WL 4889506, at *13 (N.J. Super. L. Oct. 1, 2019) (noting
that “[t]he Complaints allege communications seeking preauthorization for hospital services to be rendered by the
Plaintiffs, followed by authorization by the Defendants or a notification that such authorization was not necessary in
light of the emergent nature of the services and the legal requirements imposed on both parties.”) (emphasis added).
4
 As Counts I-V are preempted by ERISA, this Court refrains from assessing whether each count has been sufficiently
pleaded according to Rule 12(b)(6).


                                                          6
Case 2:20-cv-14915-SDW-LDW Document 22 Filed 04/19/21 Page 7 of 7 PageID: 208




CONCLUSION

      Defendant’s Motion to Dismiss is GRANTED. An appropriate order follows.

                                              ___/s/ Susan D. Wigenton_____
                                              SUSAN D. WIGENTON, U.S.D.J.

Orig: Clerk
cc:   Parties
      Leda D. Wettre, U.S.M.J.




                                          7
